Exhibit 10.6

 

TERRITORIAL BANCORP INC.

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

WITH RALPH NAKATSUKA

 

WHEREAS, Territorial Bancorp Inc. (the “Company”) has entered into an employment
agreement (the “Employment Agreement”) with Ralph Nakatsuka (the “Executive”) on
November 13, 2009; and

 

WHEREAS, in connection with conversion of Territorial Savings Bank (the “Bank”)
from a federally chartered stock savings bank to a Hawaii-chartered savings
bank, the parties to the Employment Agreement wish to amend the Employment
Agreement, effective June 25, 2014, in order to update the definition of “change
in control” and other provisions with appropriate regulatory cross-references
and to update the provisions regarding the continuation of non-taxable medical
and dental coverage in the event of termination of employment due to changes in
the law under the Affordable Care Act; and

 

WHEREAS, pursuant to Section 11 of the Employment Agreement, the parties may
amend the Employment Agreement by a document made in writing and signed by both
parties.

 

NOW THEREFORE, the Employment Agreement is hereby amended as follows:

 

1.                        Section 8(b)(ii) of the Employment Agreement is hereby
amended by adding the following at the end thereof:

 

“Notwithstanding anything herein contained to the contrary, if applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by the Executive is not
permitted under the terms of the applicable health plans, or if providing such
benefits would subject the Bank to penalties, then the Bank shall pay the
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such non-taxable medical and dental benefits, with such payment to be made by
lump sum within thirty (30) business days of the Date of Termination, or if
later, the date on which the Bank determines that such insurance coverage (or
the remainder of such insurance coverage) cannot be provided for the foregoing
reasons.”

 

2.                        Section 8(c)(iii) of the Employment Agreement is
hereby amended by adding the following at the end thereof:

 

“Notwithstanding anything herein contained to the contrary, if applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by the Executive is not
permitted under the terms of the applicable health plans, or if providing such
benefits would subject the Bank to penalties, then the Bank shall pay the
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such non-taxable medical and dental benefits, with such payment to be made by
lump sum within thirty (30) business days of the Date of Termination, or if
later, the date on which the Bank determines that such insurance coverage (or
the remainder of such insurance coverage) cannot be provided for the foregoing
reasons.”

 

3.                    Section 9(a)(i) of the Employment Agreement is hereby
amended to read as follows:

 

(i)                               there occurs a change in control of the
Company or the Bank within the meaning of the Home Owners Loan Act of 1933, as
applied to the Company (at 12 C.F.R. §238.4) or to the Bank (at 12 C.F.R.
Part 174) (or any successor regulation of either), as if it were a federally
chartered institution.

 

--------------------------------------------------------------------------------


 

4.                        Section 9(c)(ii) of the Employment Agreement is hereby
amended by adding the following at the end thereof:

 

“Notwithstanding anything herein contained to the contrary, if applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by the Executive is not
permitted under the terms of the applicable health plans, or if providing such
benefits would subject the Bank to penalties, then the Bank shall pay the
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such non-taxable medical and dental benefits, with such payment to be made by
lump sum within thirty (30) business days of the Date of Termination, or if
later, the date on which the Bank determines that such insurance coverage (or
the remainder of such insurance coverage) cannot be provided for the foregoing
reasons.”

 

5.                        The last sentence of Section 15 of the Employment
Agreement is amended to read as follows:

 

“Indemnification under this Section 15 shall be made in accordance with 12
C.F.R. §145.121 or any successor thereto.”

 

IN WITNESS WHEREOF, the Company and the Executive have adopted this Amendment,
on the date set forth below.

 

 

 

 

TERRITORIAL BANCORP INC.

 

 

 

 

 

 

9/24/14

 

By

/s/ Kirk Caldwell

Date

 

Name:

Kirk Caldwell

 

 

Title:

Compensation Committee Chairman

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

9/24/14

 

/s/ Ralph Nakatsuka

Date

 

Ralph Nakatsuka

 

--------------------------------------------------------------------------------